department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c march cc pa apjp b01 genin-157475-04 office_of_chief_counsel number info release date uil 6041a ---------------- ------------------------ ---------------------------- ------------------------------------------------- ------------------ ---------------------------------------- dear ------------- this letter responds to your date request for information on sec_6041 and sec_6041a of the internal_revenue_code code in particular you asked whether the escrow agent in the below-situation is required to file information returns for real_estate commissions paid to the listing broker and the salesperson under either sec_6041 or sec_6041a of the code and whether the listing broker in the below-situation is required to file information returns for real_estate commissions paid to the salesperson under sec_6041a of the code you provided the following information a real_estate broker the listing broker through a real_estate agent salesperson contracts with an owner the seller to sell a piece of california real_property the contract is signed by the salesperson on behalf of the listing broker the listing broker approves the contract prior to or after the signing the particular agreement entered into is called an exclusive right to sell listing agreement ersla an ersla is a listing agreement commonly used in the real_estate sales industry between the seller and the listing broker under the ersla the listing broker is entitled to a full commission regardless of who finds the buyer the real_property is sold and the seller instructs an escrow agent to pay the commission out of the sale proceeds the listing broker instructs the escrow agent to pay one-half of the commission to the broker that represented the buyer of the property the buyer’s broker one-quarter of the commission to the salesperson and one-quarter of the commission to the listing broker sec_6041 sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other genin-157475-04 fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall file a return with the secretary sec_1_6041-1 of the income_tax regulations provides that a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor the payor must file an information_return if under all the facts and circumstances the payor performs management or oversight functions in connection with the payment or has a significant economic i nterest in the payment sec_1_6041-1 example provides that a settlement agent that makes payments from an escrow account to real_estate agents or brokers according to the provisions of the real_estate contract and written instructions from the lender is not performing management or oversight functions and does not have a significant economic_interest in the payments consequently the settlement agent is not subject_to the information reporting requirements of sec_6041 if all of the requirements of sec_6041 are satisfied and if sec_1_6041-1 does not apply the escrow agent would be required to file information returns for real_estate commissions paid to a listing broker and a salesperson under sec_6041 of the code sec_6041a sec_6041 provides that if any service-recipient engaged in a trade_or_business pays in the course of such trade_or_business during any calendar_year remuneration to any person for services performed by such person and the aggregate of such remuneration paid to such person during such calendar_year is dollar_figure or more then the service-recipient shall make a return according to the forms or regulations prescribed by the secretary the term service-recipient means the person for whom the service is performed sec_1_6041a-1 of the proposed income_tax regulations provides that no return shall be required for a payment which is exempted under sec_1_6041-3 from the reporting requirement of sec_6041 sec_1_6041-3 provides that information returns are not required under sec_6041 for payments made to corporations if the escrow agent is a service-recipient if all of the requirements of sec_6041a are satisfied and if the payment is not exempted under sec_1_6041-3 from the reporting requirement of sec_6041 the escrow agent would be required to file information returns for real_estate commissions paid to a listing broker and a salesperson under sec_6041a of the code if the listing broker is a service-recipient if all of the requirements of sec_6041a are satisfied and if the payment is not exempted under sec_1_6041-3 from the genin-157475-04 reporting requirement of sec_6041 the listing broker would be required to file information returns for real_estate commissions paid to a salesperson under sec_6041a of the code the seller may be a service-recipient if the seller is engaged in a trade_or_business and if the seller contracts with the listing broker and salesperson to sell real_property in the course of its trade_or_business thus if the seller is a service-recipient if all of the requirements of sec_6041a are satisfied and if the payment is not exempted under sec_1_6041-3 from the reporting requirement of sec_6041 the seller would be required to file information returns for real_estate commissions paid to a listing broker and a salesperson under sec_6041a of the code this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2004_1 sec_2 2004_1_irb_7 if you have any additional questions please contact our office at - --------------------- sincerely tiffany p smith assistant to the branch chief administrative provisions judicial practice branch procedure administration
